Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.149 Page 1 of 21




          EXHIBIT B




                                                                           Page 15
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.150 Page 2 of 21


                            Report on the interpretation of a sentence
                  in the 22 July 2019 installment of The Rachel Maddow Show

                                        Prof. Stefan Th. Gries
             University of California, Santa Barbara & Justus Liebig University Giessen


0.    Introduction and overview

      This report is concerned with the following sentence/utterance (in its context) produced by
Rachel Maddow (henceforth Maddow) in her 22 July 2019 show:

       In this case, the most obsequiously pro-Trump right wing news outlet in America
       really literally is paid Russian propaganda.

       [sentence 20 in the opening segment, see Table 1 in the appendix for a sentence-
       by-sentence breakdown]

       I focus exclusively on the linguistic question of whether an average or
reasonable/ordinary viewer/hearer of the sentence would regard the above sentence as a
statement of opinion or as statement of fact. This report does not address whether the facts are
accurate; it also does not address whether the statement in question is a “protected opinion” in
the legal sense (as defined by courts in previous cases).1 This report is structured as follows:

Section 1:       On the basis of a variety of contextual (broad and specific) and linguistic
                 characteristics, I conclude that it is very unlikely that an average or
                 reasonable/ordinary viewer would consider the sentence in question to be a
                 statement of opinion.

                 1.1   General introduction
                 1.2   Broad/overall context of the sentence/utterance in question
                 1.3   Linguistic characteristics of the sentence/utterance in question
                 1.3.1 Exploring the factual-information vs. opinion contrast in a top-down
                       fashion
                 1.3.2 Exploring the factual-information vs. opinion contrast in a bottom-up
                       fashion
                 1.3.3 The immediate context and Maddow’s own sign-posting of linguistic
                       function



1
       In what follows, I am employing the following notational conventions: Italics are used to
       quote/mention, but not use, words, as in this sentence: "This statement is largely about
       the word fewer." Single quotes are used to represent meanings as in kill means 'cause to
       die.' Bold type and/or underlining is used for highlighting/emphasis. Parenthesized
       numbers such as (1) or (12) refer to the numbered sentences provided and discussed in
       this brief.
                                                 1


                                                                                                    Page 16
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.151 Page 3 of 21


Section 2:     On the basis of the use of literally in reference works, linguistic research, and
               empirical data, I conclude that Maddow’s use of really literally in fact strongly
               commits her to the truth of the rest of the sentence.

               2.1   General introduction
               2.2   The meaning and use of literally in general
               2.2.1 The meaning and use of literally in reference works
               2.2.2 The meaning and use of literally in linguistic research
               2.2.3 The meaning and use of really literally in contemporary American English
                     talk shows
               2.3   The use of literally in the show and problems of AW's/TB's defense
               2.3.1 Which sense of literally did Maddow use?
               2.3.2 How is literally actually used and what does this imply?
               2.3.3 What did Maddow actually say?

Section 3      I summarize and conclude.

Appendix and references


1      Is Rachel Maddow's statement's likely to be understood as a statement of opinion
       rather than a statement of fact?

1.1    General introduction

       It is necessary to begin with the variety of sources of information that linguists know
language comprehenders rely on – consciously, but mostly unconsciously – to decide what to
consider facts and what to consider opinions. The study of such matters in linguistics belongs to,
broadly speaking, the fields of semantics and pragmatics, and, within semantics, in particular the
research areas of epistemicity and evidentiality.

       The area of epistemicity "involves [a] speaker's or writer's evaluation, judgment and
degree of commitment attached to the truth-value of a piece of information" (González et al.
2017:68) whereas the area of evidentiality "involves the speaker's or writer's assertion of the
source and kind of evidence at their disposal" (González et al. 2017:68). As comprehenders
encounter, process, and hopefully comprehend linguistic input, they can also process it in terms
of the speaker's epistemic stance (how much is the speaker committed to the truth of what he just
said?) and the speaker's evidential stance (how does the speaker know what he just said?). These
determinations utilize various sources of information that involve the broad/overall utterance
context, but also more specifically many different levels of linguistic analysis.

       As for the first kind of criterion, broad/overall context, factors that comprehenders rely
on include, among others, the following: Is the speaker introduced as, or otherwise perceived to
be, an expert on the subject matter? What are circumstances of production of the utterance (e.g.,
informal chit-chat commits speakers less to the objective veracity of what they are saying than
does an academic lecture than does a statement in court under oath)? Who is the speaker, who

                                                2


                                                                                                     Page 17
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.152 Page 4 of 21


are the addressees, and what is their relation to each other?

      As for the second kind of criterion, specific linguistic characteristics of the utterance,
relevant factors include the following:

       lexical choices bearing on epistemicity: does a speaker use modal verbs (e.g., could,
       may, might, must, would …) that indicate he is committing less than 100% to the
       truthfulness of the proposition he uttered? Does a speaker qualify his statements with, for
       instance, adverbs (e.g., conceivably, maybe, possibly, …) that indicate he is committing
       less than 100% to the truthfulness of the proposition he uttered or is he using expressions
       that do the opposite, i.e. express a strong commitment to the truthfulness of that
       proposition (e.g., clearly, definitely, obviously, really, …)?

       lexical choices bearing on evidentiality: does a speaker use expressions (e.g., allegedly,
       I hear, it is said, reportedly, …) that indicate that the proposition he uttered is based on
       (possibly uncertain) hearsay or that that proposition is his own inference (e.g., I conclude,
       I figure, I guess, I think, it appears (to me), it seems (to me), …)?

       grammatical choices such as modal verbs and the grammatical constructions they
       require (see above, but also note the difference between It's going to rain (less certainty)
       and It will rain (more certainty)), grammatical mood (something that English does not
       really have), …;

       intonational contours: does a speaker use a declarative-sentence/assertion kind of
       intonation contour or an intonation contour that represents a lack of commitment or
       uncertainty regarding the proposition they produced or even an intonation contour that
       marks that the speaker actually means the opposite of what was literally said (i.e.
       irony/sarcasm)?

       lexical context: do the speaker's or other people's utterances around the utterance in
       question provide clues as to the epistemicity and/or evidentiality of the utterance in
       question (e.g., did an interlocutor just say Please tell me only the facts! or But this is only
       your impression, right?)?

       The following section will discuss Maddow's relevant utterance from these perspectives; I
will begin with the first criterion, the broad/overall context, before I turn to the other, linguistic
features.

1.2    Broad/overall context of the sentence/utterance in question

      There is recent compelling evidence that ordinary Americans are generally not particularly
good at distinguishing between fact and opinion in news reporting.

      For instance, in 2018, the Pew Research Center conducted a study with 5035 participants
(Mitchell et al. 2018) to explore "whether members of the public can recognize news as factual
– something that’s capable of being proved or disproved by objective evidence – or as an

                                                  3


                                                                                                         Page 18
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.153 Page 5 of 21


opinion that reflects the beliefs and values of whoever expressed it". This study was not
concerned with testing accurate knowledge of news but "intended to explore whether the public
sees distinctions between news that is based upon objective evidence and news that is not," a
distinction relevant to the question at hand. The results revealed that:

i.     on the whole, while "a majority of Americans correctly identified at least three of the five
       statements that in each set […], this result is only a little better than random guesses" (p.
       4);

ii.    "members of each political party were more likely to label both factual and opinion
       statements as factual when they appealed more to their political side" (p. 4);

iii.   finally, "[w]hen Americans see a news statement as factual, they overwhelmingly also
       believe it to be accurate" (p. 10).

       In other words, even in a laboratory setting, in which subjects are presented with written
statements which they know can be facts or opinions and are asked to categorize them as news
facts or opinions, the results indicated "that even this basic task presents a challenge" (p. 3).
Critically, whether a subject’s political persuasions align with the speaker’s influences the
understanding of a sentence as factual or opinion.

1.3    Linguistic characteristics of the sentence/utterance in question
1.3.1 Exploring the factual-information vs. opinion contrast in a top-down fashion

       In order to determine whether a statement would qualify as one of fact or one of opinion
for an average comprehender, a linguistic analysis needs to take into consideration the above-
mentioned linguistic characteristics of the sentence in question, but also those of the immediate
context (both preceding and subsequent).

       The relevant part of the show/transcript begins at sentence 10 (again, see Table 1 in the
appendix for the complete transcript), listed below as (1) with annotation added to highlight the
beginnings and ends of the main functional parts of this sentence: a suspense-raising introductory
statement, a mention of the source of the info to be mentioned, an aside, whose rhetorical
function is most likely evaluative, and, the actual factual information at the end (as is typical in
English):

(1)    [intro:beg] But I have to tell you, perhaps the single most perfectly formed story of the
       day, the single most like sparkly story of the entire day is this scoop [intro:end]
       [source:beg] from reporter Kevin Paulson [sic] at "The Daily Beast" [source:end]
       [aside:beg] who has sussed out that Trump's favorite more Trumpier than Fox TV
       network, the one that the president has been promoting and telling everyone they should
       watch and is better than Fox [aside:end], turns out [factualinfo:beg] that network has a
       full time on air reporter who covers U.S. politics who is simultaneously on the
       payroll of the Kremlin [factualinfo:end].

       The part annotated above as factual information is also characterized as such in the

                                                 4


                                                                                                       Page 19
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.154 Page 6 of 21


defendants’ memorandum and meets the Pew Research Center's operationalization of factual
statements, namely it is a statement about "something that's capable of being proved or disproved
by objective evidence" (Mitchell et al. 2018:3), but, importantly, "regardless of whether it was
accurate or inaccurate" (Mitchell et al. 2018:6): Provided that the required information is
accessible, any person can verify or falsify that claim.

       While this is not the main sentence on which the complaint is focusing, it is instructive to
examine it because it contains the highlighted factual-information part, which the defendants’
memorandum also characterizes as factual. This sentence therefore provides a useful point or
comparison for inspection of the sentence at issue, 20. As I explain more fully later, sentence (1)
(which is uncontroversially factual) shares many linguistic characteristics with the sentence at
issue, 20, which evidences that sentence 20 would also be understood as factual.

       Sentence (1) as a whole contains evidentiality information ("scoop from reporter Kevin
Paulson [sic] at 'The Daily Beast'") but it does not contain any epistemic information whose
function would be to indicate a less-than-100% commitment to the truth value of the reported
proposition ('OAN has a full time on air reporter who covers U.S. politics who is simultaneously
on the payroll of the Kremlin'): The reported proposition:

       is not offered with any particular lexical choices (such as modal verbs or adverbs)
       indicating the speaker's lack of full commitment to it;

       is not expressed using grammatical choices indicating the speaker's lack of full
       commitment to it;

       is not produced with an intonation contour that communicates lack of commitment to it.

       To determine its intonation contour, following standard linguistic research practice, (i) I
converted the video segment into audio (using the open-source software SoundConverter,
<https://soundconverter.org/>), (ii) extracted the part of the audio file that represents that
sentence (using the open-source software FFmpeg, <https://www.ffmpeg.org/>), and then used
the sound-processing tool Praat (<http://www.fon.hum.uva.nl/praat/>), which is the most widely-
used software for these purposes in linguistics, to plot Maddow's pitch against time and zoom
into on the payroll of the Kremlin.

       The analysis reveals that Maddow’s pitch is falling over the 2.2 seconds as shown on the
right of the bottom panel of Figure 1; this would not be expected for an utterance that was
supposed to intonationally mark epistemic uncertainty and is more characteristic of a declarative
sentence with the illocutionary/communicative force of an assertion.

      I now turn to the sentences that follow and lead up to the sentence at issue. These
sentences show Maddow using linguistic indicators to switch between factual information and
evaluative sentences. Sentence 11 of the transcript is a one-word utterance, used as an incredulity
marker to prepare and invite the hearer to experience incredulity at the upcoming material as
well:



                                                5


                                                                                                      Page 20
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.155 Page 7 of 21




Figure 1:      Plotting pitch (blue line on lower y-axis) against time (x-axis); relevant part is to
               the right of the red vertical line

(2)    What?

       Sentences 12 (see (3) below), 13 (see (4) below), 14 (see (5) below), 15 (see (6) below),
and 16 (see (7) below) mostly repeat aspects of the factual information presented in sentence 10
(in (1) above) or provide additional information. More precisely, sentences 12 to 14 (see (3) to
(5) below) focus on verifiable/falsifiable factual information; sentences; sentence 15 (see (6)
below) resets the narration for rhetorical emphasis and enriches it with expressions
communicating an evaluative and ironic stance, but – crucially – also provides an epistemic and
evidential assessment (actual news) of the main proposition, one that again serves to commit
Maddow to the truth of that proposition, which is then stated in sentence 16 (see (7) below) and
essentially amounts to a recap of sentence 10 (in (1) above).

(3)    [factualinfo:beg] Because at the same time he works for Trump's favorite One America
       News team, he is also being paid by the Russian government to produce government-
       funded pro-Putin propaganda for a Russian government funded propaganda outfit called
       Sputnik.
(4)    Sputnik, of course, had a key role in the Russian government's intervention in the 2016
       election to help Trump, according to the intelligence committee's assessment of that
       attack.
(5)    Sputnik has also formally registered with the U.S. Justice Department as an agent of a
       foreign power. [factualinfo:end]
(6)    [intro/trans:beg] I mean, there is a lot of news today, but among the giblets the news
       gods dropped off their plates for us to eat off the floor today is the actual news that this
       super right wing news outlet that the president has repeatedly endorsed as a preferable
       alternative to Fox News, because he thinks Fox is insufficiently pro-Trump, so now he
       likes this is other outlet better [intro/trans:end]
(7)    [factualinfo:beg] We literally learned today that that outlet the president is promoting
       shares staff with the Kremlin. [factualinfo:end]

                                                 6


                                                                                                       Page 21
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.156 Page 8 of 21




       Sentences 17 (see (8) below), 18 (see (9) below), and 19 (see (10) below) serve an
audience-engaging, or interacting/bonding-with-audience function: Just like sentence 11
(What?), they do not communicate factual (verifiable/falsifiable) information, but have a
(negative) evaluative stance based on, in the language of the Pew Research Center, "the values
and beliefs of the journalist" (Mitchell et al. 2018:6) and are clearly marked as such (with
discourse markers such as I mean, interactive particles such as Hey, and by intonation):

(8)    [interaction/eval:beg] I mean, what?
(9)    I mean, it's an easy thing to throw out, you know, like an [epithet] in the Trump era,
       right?
(10)   Hey, that looks like Russian propaganda. [interaction/eval:end]

       The narration then continues, and we arrive at the sentence at issue, sentence 20
repeated below as (11), which in turn is followed by sentence 21 (shown in (12)) and 22 (shown
in (13)):

(11)   [factualinfo:beg] In this case, the most obsequiously pro-Trump right wing news outlet
       in America really literally is paid Russian propaganda.
(12)   [Their] on air U.S. politics reporter is paid by the Russian government to produce
       propaganda for that government. [factualinfo:end]
(13)   [interaction/eval:beg] I mean, this is the kind of news we are supposed to take in stride
       these days. [interaction/eval:end]

       Applying the criteria from linguistic research and the Pew Research Center already listed
above makes it very unlikely that an average or reasonable/ordinary viewer of this segment
would consider these sentences as opinions rather than facts: Just like the uncontroversial
factual-information part of sentence 10 (shown in (1) above), sentence 20 (shown in (12)):

       was not offered with any particular lexical choices (such as modal verbs or adverbs)
       indicating the speaker's lack of full commitment to it – on the contrary, Maddow used
       two epistemic adverbs (really and literally), minimally the former of which already
       implies a strong commitment to the veracity of what follows (see Section 2 for a
       discussion of AW's claims re really literally);

       were not expressed using grammatical choices indicating the speaker's lack of full
       commitment to it – on the contrary, Maddow again used simple present tense, the default
       tense/aspect combination in English of declarative sentences reporting a state of affairs;

       was not produced with an intonation contour that communicates lack of commitment to
       it.

       As to the intonation contour of the sentence, plotting Maddow's pitch against time reveals
that her pitch on the final word propaganda is falling; as above, this would not be expected for
an utterance that was supposed to intonationally mark epistemic uncertainty. This is shown on
the right of Figure 2:

                                               7


                                                                                                    Page 22
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.157 Page 9 of 21




Figure 2:      Plotting pitch (blue line on lower y-axis) against time (x-axis); relevant part is the
               rightmost decline of the blue line corresponding to -ganda of paid Russian
               propaganda

       In addition and to reiterate from above, given the findings of the Pew Research Center,
The Rachel Maddow Show’s audience is particularly likely to interpret sentences 20 as a factual,
rather than opinion, statement because it is more likely than other audiences to find it appealing
or, minimally, compatible with their own political beliefs and, thus, more likely to view these
statements as accurate.

1.3.2 Exploring the factual-information vs. opinion contrast in a bottom-up fashion

       While the above line of reasoning was informed by a top-down approach – from
general/theoretically-motivated features to the concrete example here – these results are also
supported by a bottom-up approach. Specifically, linguistic research over the last 30-40 years on
register variation provides an instructive perspective. The most influential empirical research in
this domain has been conducted by Douglas Biber2.

       In a series of groundbreaking (as operationalized by citations) publications, Biber
developed a method called Multidimensional Analysis (MDA) to determine/quantify the
linguistic dimensions along which different texts (used broadly to cover both speech and writing)
vary systematically and what the textual/rhetorical functions of these dimensions are. This
analysis is usually applied to large collections of text, so called corpora (singular: corpus) and
involves a multivariate statistical analysis called factor analysis; its main output is (i) a list of
dimensions of variations that can be interpreted by researchers for their communicative
function(s) and (ii) a list of features that are positively or negatively correlated with these
dimensions. While the nature of an MDA does not permit it being applied to the sometimes even

2
       (Northern Arizona University, according to Google Scholar the most widely-cited living
       corpus linguist: <https://scholar.google.com/citations?hl=en&user=mdWIU4MAAAAJ>,
       accessed 24 November 2019)
                                                 8


                                                                                                        Page 23
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.158 Page 10 of 21


 only sentence-sized relevant parts of the transcript of The Rachel Maddow Show discussed here,
 it is the list of linguistic features characterizing a certain dimension that is pertinent to the present
 case.

       One of the main dimensions of variation in English (discussed comprehensively in Biber
 1988:101-108) is a dimension, or continuum, of "high informational density and exact
 informational content versus affective, interactional, and generalized content" (Biber 1988:107).
 The following is a selection of features that are indicative of each of the ends of this continuum:

 (14)    a.    the informational side: nouns, long words, prepositional phrases, attributive
               adjectives

         b.      the affective/interactional side: private verbs (e.g., think, feel, …), that-deletion,
                 contractions, present tense verbs, second person pronouns, do as pro-verbs,
                 analytic negation, demonstrative pronouns, general emphatics.

        If one checks which of these features are attested in sentence 20 (and 21), it is clear that
 these two sentences score highly on the informational side of the continuum and much less so on
 the affective/interactional side of the continuum: The sentences

         contain many nouns (case, news outlet, America, propaganda, U.S. politics reporter,
         government, propaganda, government again) and many long words (and exact binomial
         tests indicate that the average numbers of characters of the words in these sentences are
         high enough to be statistically significantly longer than those of the other utterances:
         psent20<0.0001 and psent21<0.01);

         contain several prepositional phrases (in this case, in America, by the Russian
         government, for that government); and attributive adjectives or similarly-behaving
         modifiers (pro-Trump right wing, Russian propaganda, on air U.S. politics reporter,
         Russian government);

         contain no instances of private verbs, that-deletion, contractions first or second person
         pronouns, do as pro-verbs, analytic negation or demonstrative pronouns – the only
         features of the affective/interactional side they contain are (i) present tense marking and
         (ii) one or two emphasizing adverbs (really literally, to be discussed below).

 Interim conclusion(s): Sentence 20 exhibits many more features characteristic of the
 informational register than of the affective/interactional register, making it ever less likely that an
 ordinary viewer would categorize it as opinion rather than factual information.

 1.3.3 The immediate context and Maddow's own sign-posting of linguistic function

        A final, particularly striking aspect of this show’s transcript points in the same direction.
 The fact of the matter is that Maddow provided very explicit sign-posting/marking of linguistic
 function. For instance, sentence 10 ended with a factual-information part, as discussed above. It
 was followed by sentence 11, which consisted of just the word what with an incredulity

                                                    9


                                                                                                             Page 24
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.159 Page 11 of 21


 intonation; in other words, the hearer/viewer could not help but notice the clear separation of the
 factual-information part that is sentence 10 with and the evaluative/opinion utterance that is
 sentence 11.

        Crucially, this patterning continues. After sentence 11, sentences 12 to 14 went back to
 reporting factual information, but after that sequence, Maddow again clearly highlighted the
 switch from factual information (in sentences 12 to 14) to opining (in sentence 15) with an
 explicit epistemic marker (I mean). When she then ended sentence 15 and returned to factual
 information in sentence 16, she again prefixed every single part of the then following
 interactional/evaluative interlude (sentences 17-19) with an expression that is a clear invitation to
 an ordinary viewer to interpret what follows as commentary:

        I mean, what? in sentence 17;

        I mean in sentence 18; and

        Hey plus irony intonation in sentence 19.

        Revealingly, sentence 20 (the sentence in question) and sentence 21 did not receive any
 such marking precisely because, according to all the criteria from above, they reverted to
 factual-information reporting. What is more, this analysis is supported by the fact that the very
 next sentence after 21 – sentence 22 – did indeed feature another marker (I mean again)
 representing another reversal to opinion statements.

        In other words, both before and after the sentence in question, Maddow used both
 discourse markers (mostly I mean) and intonation to repeatedly indicate the beginning of an
 opining part after a factual-information part, and she also later used other epistemic and
 evidential markers (I guess, we expect (multiple times), and another I mean). However, (i) she
 did not do that precisely before the sentence in question and (ii) all linguistic characteristics of
 that sentence in question are compatible with the function of imparting factual-information rather
 than with that of opining. In a highly-structured and transparent way, Maddow separates
 informational/factual reporting and opining in a way that strongly suggests sentence 20 is factual.

 Interim conclusion(s): Hardly any features of the linguistic context that we know language
 comprehenders use to differentiate between factual-information and opinion statements support
 the claim that sentence 20 is an opinion statement. On the contrary: (i) there are virtually no
 lexical, grammatical, or intonational characteristics both from a theory-driven top-down
 approach as well as from a data-driven bottom-up approach that would lead speakers to
 categorize sentence 20 (and 21) to be statements of opinion and (ii) Maddow's own sign-posting
 of her opening monolog does in fact mark many (parts/sequences of) sentences as opinions, but –
 crucially – not sentence 20 (or 21).

        The following and final major section is concerned with the defendants’ claim that the use
 of the word literally connotes opinion.




                                                  10


                                                                                                         Page 25
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.160 Page 12 of 21


 2      Does Rachel Maddow's use of literally mark the following as not literally true?

 2.1    General introduction

       The defendants contend that literally connotes opinion. To evaluate this contention, one
 needs to consider the meaning of literally, how it is used in general, and how it is used in the
 show in question – both within sentence 20 but also before.

        The issue under investigation is ultimately one of ordinary meaning, namely, here, the
 question of how an average or reasonable/ordinary viewer would understand sentence 20. For a
 very long time, ordinary meaning was only approached with dictionaries, etymologies, and legal
 practitioners' intuitions. However, as demonstrated in detail by Mouritsen (2010) or Lee &
 Mouritsen (2018), relying on these sources to address questions of ordinary meaning – i.e. how
 an ordinary speaker/listener would use/comprehend an expression – is extremely problematic.

        Dictionaries can be a suitable tool to identify possible or permitted meanings of a word,
 but they actually have very little to offer when it comes to determining the ordinary meaning
 that a word would have in a certain context, i.e. exactly what is at issue here. This is due to many
 things, including that dictionaries were actually never intended to document ordinary use and
 that dictionaries are commercial endeavors whose space constraints do not even permit
 exhaustive coverage of ordinary meanings.

        For such reasons, experts in language and linguistic meaning have for the last 50 to 60
 years more and more relied on different kinds of data to discuss matters of (ordinary) meaning:
 (i) collections of examples of expressions used in authentic/natural speech situations and (ii)
 large databases of texts produced in authentic/natural speech situations, which were above
 introduced as corpora. This is because, in a nutshell, if one wants to determine how ordinary
 viewers/readers would understand an expression, what's better than using the meanings or
 functions ordinary viewers/readers see these expression having most often/reliably?

        This methodological development – the emergence of corpus linguistics as one of the
 currently most widespread linguistic methods – has also led to a growing use of corpus-linguistic
 methods in legal scholarship and practice. Many District, Federal, and Appellate Courts and even
 the Supreme Court of the United States have now been offered or even requested corpus-
 linguistic testimony, and many corpus-linguistically informed amicus briefs have been submitted
 to various courts in the country; see Appendix 2 for a selective list of cases using or discussing
 corpus-based linguistic analysis and amicus briefs.

        Given the fundamental shortcomings of using dictionaries to address questions of
 ordinary, not just possible, meaning, and the growing acceptance of corpus methods in legal
 application, the current analysis of expressions involving literally and its ordinary meaning will
 therefore include dictionary information as only one part, but also rely on linguistic research
 based on ordinary uses of literally in authentic settings.




                                                 11


                                                                                                        Page 26
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.161 Page 13 of 21


 2.2   The meaning and use of literally in general
 2.2.1 The meaning and use of literally in reference works

       Looking up both literal and literally in Merriam-Webster's (2004) The Merriam-Webster
 Dictionary as well as looking up literally at <https://www.merriam-webster.com/> (retrieved 24
 November 2019) suggests that the defendants’ representation of literally's meaning and use is
 incomplete.

 (15)   Merriam-Webster's (2004) dictionary, s.v. literal:




 (16)   Merriam-Webster's (2004) dictionary, s.v. literally:



 (17)   Merriam-Webster's online version, s.v. literally:




        The defendants’ memorandum quotes only one definition of literally (sense 2, 'in effect')
 and, ignores sense 1; more importantly, this ignores the uses of literally described in senses 1b
 ('in a literal sense or manner', "used to emphasize the truth and accuracy of a statement or
 description") and 1d ('in a literal sense or manner', "in a completely accurate way").

 2.2.2 The meaning and use of literally in linguistic research

       What does linguistic research have to say about the meaning and uses of literally? The
 most sophisticated study of literally to date is Israel (2002), whose data consist of an ad hoc
                                                12


                                                                                                     Page 27
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.162 Page 14 of 21


 collection of examples from various sources and two well-known corpora of American English
 (the Brown and the Switchboard corpora). Among his observations relevant to the current task,
 he points out one essential characteristic of literally: According to the famous set of Gricean
 maxims (after philosopher H.P. Grice), communication in general is assumed to be cooperative.
 That means, in the absence of evidence to the contrary, interlocutors are assumed to make
 statements that are true, as informative as is required, relevant, and perspicuous. That in turn
 means that using literally should only ever be required if it is necessary to indicate to the
 comprehender that a possible figurative meaning is not the intended one.

        However, over the last 250 years or so, literally has also assumed a variety of other
 functions and the way it is doing so is in fact comparable to that of words like very, really, truly,
 or genuinely, whose historical developments into intensifier adverbs has been completed. While
 native speakers are of course usually not aware of how the meaning of an expression changes
 over hundreds of years, the fact of the matter is that, since literally's historical development is
 not yet complete, at this point in time, it has multiple functions that speakers need to grapple
 with as they decide what to say.

        Crucially for the present task, Israel shows that, currently, literally has a variety of
 different features and functions:

        Among other things, the use of orthodox literally may suggest: (i) that the speaker
        considers what is being said especially remarkable; (ii) that the speaker is
        committed to the strongest possible interpretation of his or her words; (iii)
        that the speaker considers this particular choice of words especially fortuitous; or
        (iv) that the speaker considers these words the best way of expressing what she
        has to say. […] While all of these inferences started out as conversational
        implicatures of literally's orthodox use, they are, by now, at least loosely
        associated with the word itself. (Israel 2002:426)

        He goes on to demonstrate that one of literally's central functions now is not so much
 (anymore) that of "marking a commitment to a narrowly construed sentence meaning" (e.g., by
 determining which of the senses of a word is intended) but instead marking "the speaker's
 commitment to the intended utterance meaning". (p. 428). More to the point even, his examples
 show that the use of literally can be "closely parallel" to uses of really and truly (i.e.
 intensifiers whose historical development is complete) and that, often,

        it makes no difference whether the language used is gurative or not – the point is
        that the language used is perfectly suited to express the speaker's meaning, and
        that the speaker is strongly committed to the truth of that meaning. (Israel
        2002:429, my emphasis)

         Later studies and discussions of literally (e.g. Liberman 2011, Park 2016) discuss different
 aspects of literally (e.g., its co-occurrence with almost or different historical data), but neither
 alter, nor add substantively to, the inventory of functions literally serves.




                                                  13


                                                                                                         Page 28
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.163 Page 15 of 21


 2.2.3 The meaning and use of really literally in contemporary American English talk shows

         Given that the sentence in question does not just use literally, but really literally, I
 conducted a search of examples of this expression in the Corpus of Contemporary American
 English (<https://www.english-corpora.org/coca/>). The search, conducted on 24 November
 2019, resulted in 21 instances, 20 of which were from spoken uses (mostly TV talk shows, i.e. a
 context of exactly the kind relevant to the current question), with the remaining one being from
 Harper's Magazine. Interestingly enough, the majority of instances are instances where what
 literally modifies is meant literally; the following is a list of representative examples (slightly
 edited for clarity):

 (18)   If you really literally need to say "excuse me, where's the pay phone?" […]

 (19)   they are making beautiful music together -- […] – but apparently it's really literally just
        music they are making

 (20)   We do not want to have a war here that could cause really literally hundreds of
        thousands of casualties

 (21)   when you're actually standing over the bomb, and it's really literally impossible to think
        about anything other than the simple mechanics of diffusing the bomb.

 (22)   And that's really literally that simple.

 Interim conclusion(s): The way in which an ordinary speaker would understand a word is often
 not inferrable from dictionary definitions. Research findings show that literally's function often
 is similar to that of intensifiers such as really or truly – it often instructs the hearer to adopt the
 strongest possible interpretation (within a given context) – and its epistemic function is to reflect
 a high degree of commitment of the speaker to the truth of the utterance. However, when
 ordinary speakers in TV talk shows use it after really, literally typically modifies propositions
 that are supposed to be interpreted literally.

        After this long overview, the following will now apply these points and findings.

 2.4   The use of literally in the show
 2.4.1 Which sense of literally did Maddow use?

       The way the defense discusses sentence 20, repeated here for convenience, is problematic
 in many ways:

        In this case, the most obsequiously pro-Trump right wing news outlet in America really
        literally is paid Russian propaganda.

        First, the defense quotes the definitions offered by the dictionary selectively: They both
 leave out senses 1b and 1d, which could theoretically be relevant. As shown above in Section
 2.2.2, literally can very well be used with things that are literally true, so both dictionary senses

                                                   14


                                                                                                           Page 29
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.164 Page 16 of 21


 of literally are possible here. In addition, if one actually looks up literal, the adjective from
 which literally is derived and the adjective that literally's dictionary definition relies on, one
 finds that one of its meanings in turn is 'adhering to fact'. Because of both of the above points,
 senses 1b ('used to emphasize the truth and accuracy of a statement or description') and 1d ('in a
 completely accurate way') are relevant to the interpretation and would, if adopted, indicate that
 Maddow's statement was in fact one "emphasiz[ing] the truth and accuracy of the statement" that
 "[OAN] is paid Russian propaganda".

      Second, even if one accepted the defendants’ somewhat selective conclusion that literally
 means 'in effect,' then Maddow's sentence 20 becomes the version in (23) below:

 (23)   In this case, the most obsequiously pro-Trump right wing news outlet in America really
        in effect is paid Russian propaganda.

       Critically, this reading proposed by the defendants, if accepted, would not negate an
 average or reasonable/ordinary viewer from understanding this sentence as factual. Take this
 thought experiment. Imagine Maddow said the following on her show:

 (24)   President Trump literally/in effect paid Stephanie Clifford (a.k.a. Stormy Daniels) hush
        money for her silence.

        The vast majority of the show's target audience, most of which probably harbor dislike of
 President Trump, would have no problem whatsoever considering this statement as one that is
 both factual and accurate. And they would do so in spite of the fact that, as far as one knows
 (<https://en.wikipedia.org/wiki/Stormy_Daniels#Trump_affair_allegations>), Stephanie Clifford
 did in fact not get paid directly (in the sense of 'receive a personal check signed and handed
 over') by Donald J. Trump.

        Therefore and by analogy, if literally's 'in effect' meaning results in (24) being perfectly
 acceptable as a factual and accurate statement, then why would the same not apply to Maddow's
 sentence 20? It would apply, which means that even assuming literally's 'in effect' meaning in
 (24), this assumption does not justify the conclusion that Maddow's statement was commentary
 or opinion rather than factual.

 2.4.2 How is literally actually used and what does this imply?

         There are other major problems the defendants’ position. We have seen in the hypothetical
 example (24) above, but also in the linguistic research literature, that literally's function is not
 only to precede and emphasize things that not literally true, which means the mere presence of
 literally does not automatically render what follows something "that is not literally true or
 possible" and the sentence an opinion. The defendants’ position is also severely undermined by
 Maddow’s own linguistic choices. Recall sentence 16 of the transcript:

 (7)    [factualinfo:beg] We literally learned today that that outlet the president is promoting
        shares staff with the Kremlin. [factualinfo:end]



                                                 15


                                                                                                        Page 30
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.165 Page 17 of 21


        In this sentence, the presence of the evidential expression We […] learned today indicates
 that Maddow is very much committed to the truth of what follows. It is clear that Maddow
 herself used literally above precisely not in the way that the defendants claim literally is used.

         Maddow also has a history of using literally in utterances where she wants the viewer to
 believe the proposition that literally modifies to be true. In other words, Maddow uses literally
 like this regularly; here are a few examples from four randomly selected show transcripts with
 literally highlighted in bold type and the content modified by literally underlined:

 (25)   You can see there there's literally a heading in the document the illegal campaign
        contribution scheme. [The Rachel Maddow Show, 17 July 2019]

 (26)   Literally, the neo-Nazis and the white supremacists who did what they did in
        Charlottesville, not only are they being sued by the people who got hurt there, but those
        white supremacists have just been ordered by a judge to pay the victims` attorney fees,
        which means the neo-Nazis are now being ordered by a court to pay for the privilege of
        themselves being sued and to pay the costs of the attorneys who are suing them. [The
        Rachel Maddow Show, 9 August 2019]

 (27)   […] they have appointed wildly unquali ed people to try to become federal judges,
        including some people who are literally explicitly rated unquali ed by the American Bar
        Association. [The Rachel Maddow Show, 15 August 2019]

 (28)   You might remember, one of the things that happened right after Trump red James
        Comey, literally two days after, that was that just by coincidence, there happened to be
        scheduled a big intelligence hearing, an annual oversight hearing on worldwide threats.
        [The Rachel Maddow Show, 12 September 2019]

         In all these (and other) cases, Maddow clearly does not want the viewer to infer from the
 presence of literally that the following underlined material is not literally true. From a
 psycholinguistic perspective, this means that an average/ordinary viewer could have learned (in
 the psychological/psycholinguistic sense of 'implicit learning') that, in Maddow's idiolect,
 literally regularly precedes information that is to be taken literally, a kind of co-occurrence
 information, or contingency, that underlies most forms of associative learning in humans and
 many other species (see Ellis 2006 for contingency learning in language acquisition).

 2.4.3 What did Maddow actually say?

        To sum up, the relevant expression contains two adverbs, one of which (really) only
 functions as an intensifier, the other one (literally) is functioning as a commitment-indicating
 intensifier. If we return to the empirical data of how other speakers of American English use the
 phrase really literally in exactly the same context, namely TV shows (see examples (18) to (22)
 in Section 2.2.3 above), then these data indicate that most of the time the meaning of whatever
 follows really literally can in fact be interpreted literally; again, this means that the defense’s
 argument – is paid Russian propaganda in sentence 20 is not meant to be true – is inconsistent
 with an analysis of ordinary meaning.

                                                 16


                                                                                                       Page 31
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.166 Page 18 of 21



 Interim conclusion: Applying the linguistic analysis and data of literally to Maddow's statement
 reveals that: (i) literally does not only precede material that's not literally true and, thus, an
 opinion; (ii) it makes the sentence's interpretation as factual information more likely; and (iii)
 independent data show the use of really literally in American talk shows regularly precedes
 statements that are literally true.


 3       Conclusion

         On the basis of all of the above and as indicated at the beginning of this report, I conclude
 that it is very unlikely that an average or reasonable/ordinary viewer would consider the sentence
 in question to be a statement of opinion. Rather, all the linguistic evidence suggests that it is
 much more likely that:

         the broad overall and specific context of the utterance and its specific linguistic
         characteristics would lead an average viewer towards considering the statement a
         statement of fact;

         the way literally has developed historically, the way it is used nowadays, and its
         juxtaposition with really would lead an average viewer to (i) adopt the strongest possible
         interpretation that the context (Maddow’s contextualizing remarks) allows for and (ii)
         accept that as a statement of fact that Maddow emphasizes and to whose truth she
         strongly commits herself.


 Appendix and references

 Appendix 1 Transcript of the relevant opening monolog of The Rachel Maddow Show

 Table 1:         Sentence-by-sentence display of the transcript of the relevant part of the show,
                  with the relevant sentence (20) as well as other expressions relevant to the
                  analysis are highlighted in bold

 # Sentence
 1 Thanks to you at home for joining us this hour.
 2 Happy to have you here this Monday night.
 3 If the FOX News Channel is insufficient pro-Trump for you, you may or may not know that there is another
   boutique little news outlet that is designed specifically for Trump mega fans.
 4 It's called One America – One America News Network.
 5 The Trump White House gave this boutique outfit a hard pass for access to the White House grounds and a
   permanent seat in the White House briefing room.
 6 Remember when the White House used to hold press briefings?
 7 They had a seat for those.
 8 President Trump also started quoting this little news outlet and frequently telling people that they should be
   watching them, praising their ratings, which is the highest possible praise from this president, right?

                                                         17


                                                                                                                    Page 32
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.167 Page 19 of 21


  # Sentence
  9 Today has been a more ridiculous than most day in the news and there is a ton going on, and we've got a very
    busy show.
  10 But I have to tell you, perhaps the single most perfectly formed story of the day, the single most like sparkly
     [little] story of the entire day is this scoop from reporter Kevin [Poulsen] at “The Daily Beast" who has sussed
     out that Trump's favorite more Trumpier than Fox TV network, the one that the president has been promoting
     and telling everyone they should watch and is better than Fox, turns out that [little news] network has a full
     time on air reporter who covers U.S. politics who is [also] simultaneously on the payroll of the Kremlin.
  11 What?
  12 Because at the same time he works for Trump's favorite One America News team, he is also being paid by the
     Russian government to produce government-funded pro-Putin propaganda for a Russian government funded
     propaganda outfit called Sputnik.
  13 Sputnik, of course, had a key role in the Russian government's intervention in the 2016 election to help Trump,
     according to the intelligence committee's assessment of that attack.
  14 Sputnik has also formally registered with the U.S. Justice Department as an agent of a foreign power.
  15 I mean, there is a lot of news today, but among the giblets the news gods dropped off their plates for us to eat
     off the floor today is the actual news that this super right wing news outlet that the president has repeatedly
     endorsed as a preferable alternative to Fox News, because he thinks Fox is insufficiently pro-Trump, so now
     he likes this is other outlet better.
  16 We literally learned today that that outlet the president is promoting shares staff with the Kremlin.
  17 I mean, what?
  18 I mean, it's an easy thing to throw out, you know, like an [epithet] in the Trump era, right?
  19 Hey, that looks like Russian propaganda.
  20 In this case, the most obsequiously pro-Trump right wing news outlet in America really literally is paid
     Russian propaganda.
  21 [Their] on air U.S. politics reporter is paid by the Russian government to produce propaganda for that
     government.
  22 I mean, this is the kind of news we are supposed to take in stride these days.
  23 And we do our best.
  24 That is just one of the things we learned today.
  25 And I guess you just swallow that and then you move on.
  26 And we expect that they won't fire their Kremlin staffer and we expect that the president will keep promoting
     them, and we expect that other right wing news outlets wonder if they should have a Kremlin staffer doing
     U.S. politics reporting, too.
  27 It probably makes it easier to get the message.
  28 I mean – anyway, let's get to it.
  29 As I said, there is a lot going on.
  30 And given all of the drama that's happening right now in Washington and how much more dramatic it's going
     to get in Washington over the next two days, I actually want to start tonight with something in Washington
     that was a tremendously solemn




                                                           18


                                                                                                                        Page 33
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.168 Page 20 of 21


 Appendix 2: Cases and amicus briefs using or discussing corpus-based linguistic analysis

 Cases using or discussing corpus-based linguistic analysis
        In the Matter of the Adoption of Baby E.Z., 266 P.3d 702, 715-32 (Utah 2011)
        State v. Rasabout, 356 P.3d 1258, 1271-90 (Utah 2015)
        People v. Harris, 885 N.W.2d 832 (Mich. 2016)
        Fire Ins. Exch. v. Oltmanns, 416 P.3d 1148, 1163 n.9 (Utah 2018)
        Carpenter v. United States, 138 S.Ct. 2206, 2235, 2238-39 (2018)
        Wilson v Safelite Group, Inc., Case No. 18-3408 (6th Cir. July 10, 2019)
        Concurring opinion by Judge Amul R. Thapur, slip op. 13-22 ("corpus linguistics is a
        powerful tool for discerning how the public would have understood a statute's text at the
        time it was enacted")
        Concurring opinion by Judge Jane B. Stranch, slip op. 23-26 ("the use of corpus
        linguistics is a difficult and complex exercise … I would leave this task to qualified
        experts, not to untrained judges and lawyers.")
        Caesars Entertainment Corp. v. Int'l Union of Operating Engineers, Case No. 18 2465,
        slip op. at 7-8 (3rd Cir. Aug 1, 2019)
        State of Idaho v. Lantis, Docket No. 46171 (Supreme Court of Idaho Aug. 23, 2019)
        Richards v. Cox, 2019 UT 57, slip op. at 8-11 (Supreme Court of Utah September 13,
        2019)

 Amicus briefs using or discussing corpus-based linguistic analysis I was involved in
       2019. Baron, Dennis E. Alison L. LaCroix, Stefan Th. Gries, & Jason Merchant. Amicus
       brief with the U.S. Supreme Court in the case New York State Rifle & Pistol Association
       Inc., Rommolo Colantone, Efrain Alvarez, & Jose Anthony Irizarry v. The City of New
       York and the NYPD License Division (On Writ of Certiorari to the United States Court
       of Appeals for the 2nd Circuit.)
       2019. Slocum, Brian G., Stefan Th. Gries, & Lawrence Solan. Amicus brief with the U.S.
       Supreme Court in the case Gerald Lynn Bostock v. Clayton County, GA (On Writs of
       Certiorari to the United States Courts of Appeals for the 11th, 2nd, and 6th Circuits.)
       2018. Amicus curiae to James Heilpern & Gene C. Schaerr's amicus brief with the U.S.
       Supreme Court in the case Lucia & Lucia Companies, Inc. v. Securities and Exchange
       Commission (On Writ of Certiorari to the United States Court of Appeals for the D.C.
       Circuit.)
       2018. Amicus curiae to James Heilpern & Gene C. Schaerr's amicus brief with the U.S.
       Supreme Court in the case Rimini Street, Inc. & Seth Ravin v. Oracle USA, Inc, Oracle
       America, Inc., & Oracle International Corporation (On Writ of Certiorari to the United
       States Court of Appeals for the 9th Circuit.)




                                               19


                                                                                                    Page 34
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.169 Page 21 of 21


 References

 Biber, Douglas. 1988. Variation across speech and writing. Cambridge: Cambridge University
         Press. (citations are from the 1995 printing)
 Ellis, Nick C. 2006. Language acquisition as rational contingency learning. Applied Linguistics
         27(1). 1-24.
 Ferreira, Fernanda, Karl G.D. Bailey, & Vittoria Ferraro. 2002. Good-enough representations in
         language comprehension. Current Directions in Psychological Science 11(1). 11-15.
 González, Montserrat, Paolo Roseano, Joan Borràs-Comes, & Pilar Prieto. 2017. Epistemic and
         evidential marking in discourse: Effects of register and debatability. Lingua 186-187(1).
         68-87.
 Gries, Stefan Th. & Brian G. Slocum. Ordinary meaning and corpus linguistics. Brigham Young
         University Law Review 6. 1417-1472.
 Israel, Michael. 2002. Literally speaking. Journal of Pragmatics 34(4). 423-432.
 Lee, Thomas R. & Stephen C. Mouritsen. 2018. Judging ordinary meaning. The Yale Law
         Journal 127. 788-1105.
 Mouritsen, Stephen C. 2010. The dictionary is not a fortress: Definitional fallacies and a corpus-
         based approach to plain meaning. Brigham Young University Law Review 1915-1979.
 Liberman, Mark. 2011. They almost non-metaphorically never complain about this! Language
         Log, URL <https://languagelog.ldc.upenn.edu/nll/?p=3007>, retrieved 23 November
         2019.
 Maddow, Rachel. 2019. Blowout: Corrupted democracy, Rogue State Russia, and the richest,
         most destructive industry on Earth. Crown Publishers.
 Merriam-Webster. 2004. The Merriam-Webster Dictionary. Springfield, MA: Merriam-Webster,
         Inc.
 Merriam-Webster online dictionary. URL <https://www.merriam-webster.com/>, accessed 24
         November 2019.
 Mitchell, Amy, Jeffrey Gottfried, Michael Barthel, & Nami Sumida. 2018. Distinguishing
         between factual and opinion statements in the news. Pew Research Center, URL:
         <https://www.journalism.org/2018/06/18/distinguishing-between-factual-and-opinion-
         statements-in-the-news/>, retrieved 23 November 2019.
 Park, Semi. 2016. Literally does not always mean literally: a corpus- based diachronic study on
         literally as an intensifier. SNU Working Papers in English Linguistics and Language 14.
         124-142.




                                                20


                                                                                                      Page 35
